Case 1:19-mj-04153-DHH Document 30 Filed 06/05/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Xx
UNITED STATES OF AMERICA,
Dkt. No. 19-MJ-04153(DHH)
v.
VITALI] ANTONENKO,
Defendant.
x

 

ASSENTED TO MOTION TO HAVE DEFENDANT VITALI ANTONENKO
EVALUATED FOR COMPETENCY PURSUANT TO 18 USC §4241

I am retained counsel to Defendant Vitalii Antonenko in the above-referenced case. I
write, with the assent of the government, to respectfully request that the Court appoint an expert
to conduct a psychological evaluation of Mr. Antonenko to assess his mental competency.

18 USC §4241 permits counsel, at any time after the commencement of a prosecution for
an offense and prior to the sentencing of the defendant, to file a motion for a hearing to
determine the mental competency of the defendant. The court shall grant the motion, or shall
order such a hearing on its own motion, if there is reasonable cause to believe that the defendant
may presently be suffering from a mental disease or defect rendering him mentally incompetent
to the extent that he is unable to understand the nature and consequences of the proceedings
against him or to assist properly in his defense. See 18 USC §4241(a). Prior to such a hearing
taking place, the court may order that a psychiatric or psychological examination of the
defendant be conducted, and that a psychiatric or psychological report be filed with the court,

pursuant to the provisions of section 4247(b) and (c). See 18 USC §4241(b).
Case 1:19-mj-04153-DHH Document 30 Filed 06/05/19 Page 2 of 4

It is evident from my interactions with Mr. Antonenko that he is having difficulty
effectively participating in his own defense, and communicating with counsel. Each time I have
met with him to discuss his case, the evidence, the proceedings and defense strategy,
notwithstanding my best efforts to effectively communicate and gain feedback, Mr. Antonenko
appears unable to sufficiently understand or assist me.

Further, Mr. Antonenko’s mother has shared similar feedback about her difficulties
communicating with her son. For example, Mr. Antonenko has insinuated that he is secretly
working for the CIA, and made other concerning remarks. He has also exhibited concerning
personality changes including excessive paranoia, secrecy and abandonment of all
communications with his family.

For these reasons, and so that I can be sure ] am providing Mr. Antonenko with the
effective assistance of counsel, I believe it is necessary to have Mr. Antonenko evaluated to
assess whether he is competent to proceed at this time.

I have been in contact with Assistant United States Attorney Seth Kosto regarding this
issue and he assents to having Mr. Antonenko evaluated so that the Court and the Parties may
better determine whether a full-blown competency hearing pursuant to 18 USC §4241 is
necessary.

For these reasons, I respectfully request that the Court appoint an expert to conduct a
psychological evaluation of Mr. Antonenko.

The Court’s consideration is greatly appreciated.
Dated:

Case 1:19-mj-04153-DHH Document 30 Filed 06/05/19 Page 3 of 4

June 4, 2019
New York, New York

4 ZO
Edward V. Sapone, Esq. ~
Sapone & Petrillo, LLP

One Penn Plaza, Suite 5315
New York, New York 10119
Telephone: (212) 349-9000
E-mail: ed@saponepetrillo.com
Case 1:19-mj-04153-DHH Document 30 Filed 06/05/19 Page 4 of 4

Certificate of Service

I hereby certify that a copy of the Assented to Motion for Competency Evaluation
was emailed this 4"" day of June to:

AUSA Seth Kosto

United States Attorney’s Office

1 Courthouse Way, Boston, MA 02210
Seth.Kosto@usdoj.gov

ee

Jesse ae Esq.
